NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JAMAL L. BLAKELY,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-4811
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for Manatee
County; Hunter Carroll, Judge.

Jamal L. Blakely, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.